     Case 1:18-cr-00681-WFK Document 264 Filed 10/10/19 Page 1 of 1 PageID #: 8458



UNITED STATES DISTRICT COURT
EASTERN DISTIRCT OF NEW YORK
-----------------------------------------------------X
                                                     :
UNITED STATES OF AMERICA,
                                                     :
                     v.                                             No. 18-CR-681 (WFK)
                                                     :
JEAN BOUSTANI,                                                      ECF Case
                                                     :
                           Defendant                                MOTION TO QUASH
                                                     :              RULE 17 SUBPOENA

----------------------------------------------------------------X


          Now into Court, through undersigned counsel, comes NWI Management LP (“NWI”), an

interested party and victim of the federal criminal offenses Jean Boustani and others have allegedly

committed as set forth in the indictment and superseding indictment filed in this criminal matter. NWI

files this Motion to Quash a subpoena issued by counsel for Jean Boustani, dated September 25, 2019,

formally served on NWI on October 1, 2019. The aforementioned Federal Rules of Criminal Procedure

Rule 17(c) subpoena duces tecum is nothing more than overly broad fishing expedition. Moreover, at

present, the subpoena seeks “the production of personal or confidential information about a victim” and

such a subpoena “may be served on a third party only by court order”. Such a court order does not appear

to have been obtained based upon undersigned counsel’s review of this matter’s docket.

Dated: October 10, 2019                                             Respectfully submitted,

                                                                    BAKER DE KLUIVER PLLC

                                                                    __________/S/_____________
                                                                    Addy J. ”Jack” de Kluiver
                                                                    LA Bar #20163 and DC Bar #1046349
                                                                    20 F Street NW, Seventh Floor
                                                                    Washington, D.C., 20001
                                                                    jackdekluiver@bakerdekluiver.com
                                                                    (202) 873-4008

                                                                    ATTORNEY FOR INTERESTED PARTY
